This was an action brought by the appellee against the appellant to recover' damages for personal injuries sustained by the plaintiff Avhile driving a wagon along a public road and across the track of the defendant, which damages were alleged to have been caused by the negligence of the defendant or its employees. Prom- a' judgment in favor of the defendant the plaintiff appeals.
The judgment is reversed and the cause remanded on the authority of K. C., M. & B. R. R. Co. v. Weeks, 135 Ala. 614.
Opinion by Dowdell, J.